DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 1 of the instant application are only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 






Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 2 of the instant application are only a subset of the claim limitations set forth in the patented claim 2. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set 
 



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 4 of the instant application are only a subset of the claim limitations set forth in the patented claim 4. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 5 of the instant application are only a subset of the claim limitations set forth in the patented claim 5. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



 



Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 7 of the instant application are only a subset of the claim limitations set forth in the patented claim 7. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



 



 



Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 11 of the instant application are only a subset of the claim limitations set forth in the patented claim 10. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



 



 


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 14 of the instant application are only a subset of the claim limitations set forth in the patented claim 13. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



 


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Sengupta et al. US Patent No. 10,936,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 16 of the instant application are only a subset of the claim limitations set forth in the patented claim 15. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



 



 



 



 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer US-PGPUB No. 2017/0368258 (hereinafter Fleischer) in view of Brenner et al. US-PGPUB No. 2018/0080937 (hereinafter Brenner) and Braun et al. US-PGPUB No. 2010/0196941 (hereinafter Braun). 
Re Claim 1: 
Fleischer teaches a method comprising: 
monitoring performance of a first generated model while the first generated model is deployed for use on live data, the monitoring including determining a first performance value of the first generated model (
Fleisher teaches at Paragraph 0050 that heart rhythm 350 (live data) along with at least one biomarker 375 and their time of measurement are received and analyzed by algorithm 320 and at Paragraph 0030 real-time continuous glucose monitoring (CGM) and at Paragraph 0034 and Paragraph 0039-0040 that HRV may be measured using pulse wave signals and at Paragraph 0036 that HRV of a subject is measured by a sensor or ECG. 
Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model.
Fleisher shows at FIG. 14 and Paragraph 0091-0092 monitoring performance (classification performance) of a first generated model-CGM* while the first generated model-CGM* is deployed for use on live prediction data with varying prediction times, the monitoring including determined a first performance value (AUC) of the first generated model-CGM*); 
monitoring performance of a second generated model while the second generated model is deployed for use on live data, the monitoring including determining a second performance value of the second generated model (
Fleisher teaches at Paragraph 0050 that heart rhythm 350 (live data) along with at least one biomarker 375 and their time of measurement are received and analyzed by algorithm 320 and at Paragraph 0030 real-time continuous glucose monitoring (CGM) and at Paragraph 0034 and Paragraph 0039-0040 that HRV may be measured using pulse wave signals and at Paragraph 0036 that HRV of a subject is measured by a sensor or ECG. 
Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model.
Fleisher shows at FIG. 14 and Paragraph 0091-0092 monitoring performance (classification performance) of a second generated model- CGM+HRV while the second generated model-CGM+HRV is deployed for use on live prediction data with varying prediction times, the monitoring including determined a first performance value (AUC) of the second generated model- CGM+HRV); 

Fleisher teaches at FIG. 14 and Table 3 of Paragraph 0091-0093 rendering with a graphical user interface a plot including a first axis-a first performance metric represented by specificity-SPE and a second axis-a second performance metric represented by sensitivity-SEN). 
Fleisher at least implicitly teaches or suggests the claim limitation of rendering, within the graphical user interface and the plot, a first graphical object at a first location characterizing the first performance value and a second graphical object at a second location characterizing the second performance value (Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 rendering within the plot of FIG. 14, a first graphical object representing the first model CGM* at a first location characterizing the first performance value (specificity or AUC) of the first performance metric and a second graphical object representing the second model CGM+HRV at a second location characterizing the second performance value-a second specificity or AUC of the first performance metric).
Brenner/Braun implicitly teaches the claim limitation of rendering, within the graphical user interface and the plot, a first graphical object at a first location characterizing the first performance value and a second graphical object at a second location characterizing the second performance value (Brenner teaches at FIGS. 3-4 and Paragraph 0059-0060 rendering with the plot a first graphical object 1 at a first location characterizing the first AUC performance value and a second graphical object 2 at a second location characterizing the second AUC performance value. 
Braun teaches at FIGS. 1-6 and Paragraph rendering within the plot a first graphical object at a first location representing the first model characterizing the first AUC performance value and a second graphical object representing a second model characterizing the second AUC performance value).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the different models to have characterized the performance values for the different models. One of the ordinary skill in the art would have been motivated to have rendered the different graphical objects for the different models to show the performance values of the different models as Brenner teaches at Paragraph 0060 that sensitivity is the true positive rate and specificity is the true negative rate. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first axis is indicative of a positive or a negative outcome; and wherein the second axis is indicative of a correct or incorrect prediction. 
However, Braun further teaches the claim limitation that the first axis is indicative of a positive or a negative outcome; and wherein the second axis is indicative of a correct or incorrect prediction (Braun teaches at Paragraph 0046 that if the outcome from a prediction is p and the actual value is also p, then it is a true positive (TP) (positive outcome); however if the actual value is n then it is said a false positive (FP). Conversely, a true negative has occurred when both the prediction outcome and the actual value are n (correct prediction) and false negative is when the prediction outcome is n while the actual value is p. The ROC curve display the outcomes graphically by plotting the fraction/rate of true positive results versus the fraction/rate of false positive results and the area under the curve (AUC) of this plot provides a relative measure of the accuracy of the diagnosis, or the probability of oral disease). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that a size of the first graphical object is indicative of a scale of the first performance value.
However, Braun further teaches the claim limitation that a size of the first graphical object is indicative of a scale of the first performance value (Braun teaches at Paragraph 0046 that the area under the curve (AUC) of this plot provides a relative measure of the accuracy of the diagnosis, or the probability of oral disease). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that a size of the first graphical object is indicative of a relative cost or a relative benefit.
However, Braun further teaches the claim limitation that a size of the first graphical object is indicative of a relative cost or a relative benefit (Braun teaches at Paragraph 0046 that the area under the curve (AUC) of this plot provides a relative measure of the accuracy of the diagnosis, or the probability of oral disease). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first performance value includes a count of a positive outcome or a count of a negative outcome, the first performance value further includes a count of 
However, Braun further teaches the claim limitation that the first performance value includes a count of a positive outcome or a count of a negative outcome, the first performance value further includes a count of a correct prediction or an incorrect prediction, the method further comprising: adjusting a ratio of outcomes according to a count of records per period (Braun teaches at Table 5 using the Cut Pt. to adjust a ratio of positive outcomes (TP) of the ROC curve according to a count of record per period where the sensitivity represents the true positive rate/fraction/ratio. Braun teaches at Paragraph 0074 that the final model with a reduced subset of the biomarkers was then identified using stepwise regression techniques….to identify the best subset of biomarkers based on this resampled data set…..giving 1000 possible combinations of the best set of biomarkers to predict presence or absence of moderate/severe periodontitis.
Braun teaches at Paragraph 0046 that if the outcome from a prediction is p and the actual value is also p, then it is a true positive (TP) (positive outcome); however if the actual value is n then it is said a false positive (FP). Conversely, a true negative has occurred when both the prediction outcome and the actual value are n (correct prediction) and false negative is when the prediction outcome is n while the actual value is p. The ROC curve display the outcomes graphically by plotting the fraction/rate of true positive results versus the fraction/rate of false positive results and the area under the curve (AUC) of this plot provides a relative measure of the accuracy of the diagnosis, or the probability of oral disease). 
Re Claim 6: 

Fleisher teaches the claim limitation that the first generated model has been trained on historical data, the method further comprising: determining future cost or net benefit of the first deployed model over time (Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation of rendering, within the graphical user interface, a characterization of the future cost or net benefit of the first deployed model over time.
Fleisher teaches the claim limitation of rendering, within the graphical user interface, a characterization of the future cost or net benefit of the first deployed model over time (Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first performance metric includes rate of false positive, count of false positive, cost of false positive, cost of overestimate, cost of underestimate, benefit 
However, Braun further teaches the claim limitation that the first performance metric includes rate of false positive, count of false positive, cost of false positive, cost of overestimate, cost of underestimate, benefit missed by false positive, true positive, benefit of true positive, benefit of minimizing false positive, benefit of maximizing true positive, or a combination thereof; wherein the second performance metric includes rate of false negative, count of false negative, cost of false negative, benefit missed by false negative, true negative, benefit of true negative, benefit of minimizing false negative, benefit of maximizing true negative, or a combination thereof (Braun teaches at Table 5 using the Cut Pt. to adjust a ratio of positive outcomes (TP) of the ROC curve according to a count of record per period where the sensitivity represents the true positive rate/fraction/ratio. Braun teaches at Paragraph 0074 that the final model with a reduced subset of the biomarkers was then identified using stepwise regression techniques….to identify the best subset of biomarkers based on this resampled data set…..giving 1000 possible combinations of the best set of biomarkers to predict presence or absence of moderate/severe periodontitis.
Braun teaches at Paragraph 0046 that if the outcome from a prediction is p and the actual value is also p, then it is a true positive (TP) (positive outcome); however if the actual value is n then it is said a false positive (FP). Conversely, a true negative has occurred when both the prediction outcome and the actual value are n (correct prediction) and false negative is when the prediction outcome is n while the actual value is p. The ROC curve display the outcomes graphically by plotting the fraction/rate of true positive results versus the fraction/rate of false positive results and the area under the curve (AUC) of this plot provides a relative measure of the accuracy of the diagnosis, or the probability of oral disease). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that monitoring a third generated model, the monitoring including determining a third performance value; and rendering, within the graphical user interface and the plot, a third graphical object at a third location characterizing the third performance value.
Fleisher further teaches the claim limitation that monitoring a third generated model, the monitoring including determining a third performance value; and rendering, within the graphical user interface and the plot, a third graphical object at a third location characterizing the third performance value (Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 monitoring within the plot of FIG. 14, a third graphical object representing the third model CGM and the monitoring including determining a third performance value (specificity or AUC) with respect to the third model CGM and rendering within the plot a third graphical object representing the third model CGM at a third location characterizing the third performance value (specificity or AUC of the first performance metric).  
Re Claim 19: 
The claim 19 is in parallel with the claim 1 in the form of a system claim. The claim 19 is subject to the same rationale of rejection as the claim 1. The claim 19 further recites a system comprising: at least one data processor; and memory storing instructions, which, when executed by the at least one data processor, cause the at least one data processor to perform operations. 
Fleischer teaches at Paragraph 0004 and 0007 and Paragraph 0042 the controller may include a memory and one or more physical processors programmed with instructions. Fleischer teaches at Paragraph 0050 and FIG. 5 device 300 may include processor 310 configured to run algorithm 320 that enables prediction or detection of a physiological event and at Paragraph 0056-0059 embodiments can take the form of a computer program product accessible from a computer readable medium providing program code for use by or in connection with a computer or any instruction execution system). 
Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer US-PGPUB No. 2017/0368258 (hereinafter Fleischer) in view of Brenner et al. US-PGPUB No. 2018/0080937 (hereinafter Brenner) and Braun et al. US-PGPUB No. 2010/0196941 (hereinafter Braun) and Kim et al. US-PGPUB No. 2018/0067118 (hereinafter Kim). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first generated model has been trained on historical data and wherein each transaction in the live data includes an associated characteristic, the method further comprising: determining future cost or net benefit of the first deployed model based on a change in distribution of transaction characteristics of the data source of the first model and over time.
Fleisher at least suggests the claim limitation that the first generated model has been trained on historical data and wherein each transaction in the live data includes an Fleisher teaches at Paragraph 0092 that the SMG readings were included in the 21 datasets….such that a prediction of 30 min will give a 30 min forecast. It is noted that each subset of live data within a smaller prediction window of 5 min constitutes the data subgroup. Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model.
Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
Kim teaches the claim limitation that the first generated model has been trained on historical data and wherein each transaction in the live data includes an associated characteristic, the method further comprising: determining future cost or net benefit of the first deployed model based on a change in distribution of transaction characteristics of the data source of the first model and over time (Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects where the model can treat the ages of the persons belonging to the sample. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the performance metric for the composite models for the different subgroups of the live data for comparison of the predictive accuracy of the composite models. 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the associated characteristic characterizes a specific subgroup of the population, the specific subgroup including a geographic location associated with a respective transaction, a component failure, or a capacity measure.
Fleisher suggests the claim limitation that the associated characteristic characterizes a specific subgroup of the population, the specific subgroup including a geographic location associated with a respective transaction, a component failure, or a capacity measure (Fleisher teaches at Paragraph 0092 that the SMG readings were included in the 21 datasets….such that a prediction of 30 min will give a 30 min forecast. It is noted that each subset of live data within a smaller prediction window of 5 min constitutes the data subgroup. Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model.
Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
Kim teaches the claim limitation that the associated characteristic characterizes a specific subgroup of the population, the specific subgroup including a geographic location associated with a respective transaction, a component failure, or a capacity measure (Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects where the model can treat the ages of the persons belonging to the sample. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that a distribution of transaction characteristics of the live data is different than a training distribution of transaction characteristics of the historical data.
Fleisher suggests the claim limitation that a distribution of transaction characteristics of the live data is different than a training distribution of transaction characteristics of the historical data (Fleisher teaches at Paragraph 0092 that the SMG readings were included in the 21 datasets….such that a prediction of 30 min will give a 30 min forecast. It is noted that each subset of live data within a smaller prediction window of 5 min constitutes the data subgroup. Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model.
Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
Kim teaches the claim limitation that a distribution of transaction characteristics of the live data is different than a training distribution of transaction characteristics of the historical data (Kim teaches at Paragraph 0067 with one segment reserved as test data, the other nine segments are used for training thereby creating the logistic regression model and then the prediction. Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects where the model can treat the ages of the persons belonging to the sample. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the performance metric for the composite models for the different subgroups of the live data for comparison of the predictive accuracy of the composite models. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of 
Fleisher at least suggests the claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of the determined performance metric indicates a relative proportion size of a respective subgroup of the live data (Fleisher teaches at Paragraph 0092 that the SMG readings were included in the 21 datasets….such that a prediction of 30 min will give a 30 min forecast. It is noted that each subset of live data within a smaller prediction window of 5 min constitutes the data subgroup. Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model.
Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
Kim teaches the claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the performance metric for the composite models for the different subgroups of the live data for comparison of the predictive accuracy of the composite models. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of the determined performance metric indicates a relative proportion size of a respective subgroup of the live data. 
Fleisher teaches at Paragraph 0092 that the SMG readings were included in the 21 datasets….such that a prediction of 30 min will give a 30 min forecast. It is noted that each subset of live data within a smaller prediction window of 5 min constitutes the data subgroup. Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model.
Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
Kim teaches the claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of the determined performance metric indicates a relative proportion size of a respective subgroup of the live data (Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the performance metric for the composite models for the different subgroups of the live data for comparison of the predictive accuracy of the composite models. 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer US-PGPUB No. 2017/0368258 (hereinafter Fleischer) in view of Vairavan et al. US-PGPUB No. 2018/0322951 (hereinafter Vairavan); and Morris, II et al. US-PGPUB No. 2016/0350671 (hereinafter Morris);
Further in view of Braun et al. US-PGPUB No. 2010/0196941 (hereinafter Braun); Kim et al. US-PGPUB No. 2018/0067118 (hereinafter Kim) and Sturlaugson et al. US-PGPUB No. 2018/0346151 (hereinafter Sturlaugson). 
Re Claim 14: 
Fleischer teaches a method comprising: 
Fleisher shows at FIG. 14 and Paragraph 0091-0092 determining a plurality of models—CGM, CGM* each of the plurality of candidate models including a respective model type); 
determining a performance of each of the plurality of candidate models (Fleisher shows at FIG. 14 and Paragraph 0091-0092 determining a performance (AUC) of each of the plurality of candidate models---CGM, CGM*). 
Fleischer suggests, but does not explicitly teach the claim limitation: 
adjusting, based on the determined performance of each of the plurality of candidate models, a ratio of model types being generated; and determining additional candidate models using a model generator and the dataset, the additional candidate models including respective model types, the determining additional candidate models according to the adjusted ratio of model types being generated (Fleisher teaches at Paragraph 0033 hypoglycemic events may be detected using changes in heart rate and heart rate variability (HRV) in conjunction with continuous glucose monitor signals….HRV may be measured at different sampling rates and at Paragraph 0040 that the HRV of a subject may be measured using ECG. Fleisher teaches at Paragraph 0090 that the result was weighted based on the correlation with higher-ranking features to produce the best predictive model). 
Vairavan implicitly teaches the claim limitation of adjusting, based on the determined performance of each of the plurality of candidate models, a ratio of model types being generated (Vairavan  teaches at Paragraph 0020 that the composite ROC of a SOFALI voting system G and an LDA aggregator H are based on the combination of these six diagnostic models. 
Vairavan teaches at FIG. 10 and Paragraph 0062 that the aggregator 490 achieves a ROC curve F with an AUC of 0.87. Vairavan teaches at Paragraph 0083 that a consequence of removing an input to the aggregator 490 is the elimination of the diagnostic model that provided that input (meaning that a ratio of the eliminated diagnostic model being zero) and all of its input features and at Paragraph 0084 that these diagnostic models were eliminated as inputs to the revised aggregator 490’ of ARDS detection system 400” (meaning that the eliminated diagnostic models are assigned zero weights). Vairavan teaches at Paragraph 0050 that the diagnostic model 450 uses a logistic regression test based on the set of input features 451 at Paragraph 0077 that the top N input features providing the highest sensitivity may be selected for use in the revised diagnostic model. 
Vairavan teaches at Paragraph 0070 that the inputs to the aggregator may also be assessed to potentially eliminate the output of one or more of the diagnostic models and at Paragraph 0078 that the diagnostic model may be retrained to optimize its performance using the reduced set of input features); and determining additional candidate models using a model generator and the dataset, the additional candidate models including respective model types, the determining additional candidate models according to the adjusted ratio of model types being generated (Vairavan teaches at Paragraph 0020 that the composite ROC of a SOFALI voting system G and an LDA aggregator H are based on the combination of these six diagnostic models. 
Vairavan teaches at Paragraph 0080 that a revised odds ratio diagnostic model 420’ that requires only respiration rate replaces the original diagnostic model 420 and at Paragraph 0083 that a consequence of removing an input to the aggregator 490 is the elimination of the diagnostic model that provided that input and all of its input features and at Paragraph 0084 that these diagnostic models were eliminated as inputs to the revised aggregator 490’ of ARDS detection system 400”. 
Vairavan teaches at FIG. 10 and Paragraph 0062 that the aggregator 490 achieves a ROC curve F with an AUC of 0.87. Vairavan teaches at Paragraph 0050 that the diagnostic model 450 uses a logistic regression test based on the set of input features 451 at Paragraph 0077 that the top N input features providing the highest sensitivity may be selected for use in the revised diagnostic model). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the individual models and to have generated the composite models based on the weights of the individual models according to Vairavan to have evaluated respective ROC performances of the individual models as well as the generated additional composite models. One of the ordinary skill in the art would have provided weights/ratios for the individual models based on their performance to have enhanced the performance of the generated additional composite models with best outcomes. One of the ordinary skill in the art would have been motivated to have generated weights/ratios based on the performance of the individual models for generating the best composite models based on the combination of models by optimizing the accuracy of the weighted ensemble. 
However, the claimed adjusting and combining can be performed in alternative ways depending upon a wide variety of the model types. Under different interpretations of the claimed adjusting and determining according to the model types, Morris explicitly teaches the claim limitation of adjusting, based on the determined performance of each of the plurality of candidate models, a ratio of model types being generated (Morris teaches at Paragraph 0086 that the sub-models may be tuned for one or more particular target metrics…the sub-models may be combined after tuning them for any desired range of false-positives and false negatives.. 
Morris teaches at Paragraph 0123 that the performance results can be used to aid in determining the weights associated with the sub-models 310 and Paragraph 0110 that all of the sub-models that are to be used for the generation of the super-model are each individually performing within a desired band of error, e.g., threshold values for false positives and false negatives…the processor may proceed to weighting the sub-models in the super-model using the second portion for super-model deployment. 
Morris teaches at Paragraph 0086 and Paragraph 0112 the outputs of the sub-models can be combined to provide the super-model in a manner by selection of weights of each of the sub-models in the overall super-model such that the super-model exhibits a particular desired performance parameters. For example, the sub-models may be combined with weights such that the aggregate super-model exhibits a particular desired range of false-positives and/or false-negatives in predicting the fault or outcome of interest to be monitored and at Paragraph 0103 testing/tuning the sub-models and/or the weights ascribed to the sub-models for the super-model based at least in part on targets for false positives and/or false negative errors.  
); and determining additional candidate models using a model generator and the dataset, the additional candidate models including respective model types, the determining additional candidate models according to the adjusted ratio of model types being generated (Morris teaches at Paragraph 0074 that different models can be trained 192 in different ways…If he validation indicates that the performance of the newly trained predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use, this validation can be used as a basis for deploying the newly trained predictive model 194…The predictive models 194 can be stored and use to determine predicted outputs 196 and at Paragraph 0081 that training of the predictive models 194 can be carried out prior to or in parallel with the generation of the predictive outputs 196 using the trained predictive models 194 and at Paragraph 0084 that the predictive system 160 may be configured to train the sub-models and the super-models that combine the outputs of the sub-models using various weights and/or parameters and the sub-models can be any suitable type of models….the sub-modelsmay be generated based on historical knowledge of the occurrence of the likelihood of occurrence of the operational outcomes of interest that may have occurred that are to be predicted using the sub-models and at Paragraph 0086 that the sub-models may be tuned for one or more particular target metrics…the sub-models may be combined after tuning them for any desired range of false-positives and false negatives.. 
Morris teaches at Paragraph 0123 that the performance results can be used to aid in determining the weights associated with the sub-models 310 and Paragraph 0110 that all of the sub-models that are to be used for the generation of the super-model are each individually performing within a desired band of error, e.g., threshold values for false positives and false negatives…the processor may proceed to weighting the sub-models in the super-model using the second portion for super-model deployment. 
Morris teaches at Paragraph 0086 and Paragraph 0112 the outputs of the sub-models can be combined to provide the super-model in a manner by selection of weights of each of the sub-models in the overall super-model such that the super-model exhibits a particular desired performance parameters. For example, the sub-models may be combined with weights such that the aggregate super-model exhibits a particular desired range of false-positives and/or false-negatives in predicting the fault or outcome of interest to be monitored and at Paragraph 0103 testing/tuning the sub-models and/or the weights ascribed to the sub-models for the super-model based at least in part on targets for false positives and/or false negative errors.  
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have determined the model performance for the individual models and to have generated the composite models based on the weights of the individual models according to Morris to have calculated, based on the respective model performances of the individual models, the model performance of the generated additional composite models. One of the ordinary skill in the art would have provided weights/ratios for the individual models based on their performance to have enhanced the performance of the generated additional composite models to have met the desired range of false negatives and/or false-positives. One of the ordinary skill in the art would have been motivated to have determined/tuned/adjusted weights/ratios based on the performance of the individual models for generating the best composite models based on the combination of models. 

However, the claimed adjusting and combining can be performed in alternative ways depending upon a wide variety of the model types. Under different interpretations of the claimed adjusting and determining according to the model types, Sturlaugson teaches the claim limitation: 
adjusting, based on the determined performance of each of the plurality of candidate models, a ratio of model types being generated; and determining additional candidate models using a model generator and the dataset, the additional candidate models including respective model types, the determining additional candidate models according to the adjusted ratio of Sturlaugson teaches at Paragraph 0058-0059 and FIG. 5 a plot of ROC values of a group of candidate models….primary models 66 of the ensemble 64 may be selected from a larger group of models and may be selected to be along the convex hull 84. . Sturlaugson teaches at Paragraph 0023 and 0063-0064 creating and applying weights that emphasize accurate models for a particular outcome. Sturlaugson teaches at Paragraph 0063-0064 primary models 66 that more reliably predict positive outcomes are weighted higher….primary models 66 that unreliably predict a particular outcome are weighted lower).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the individual models and the composite model according to Sturlaugson to have evaluated respective ROC performances of the individual models as well as the composite model and to have provided weights/ratios for the individual models to provide a composite model with best outcomes. One of the ordinary skill in the art would have been motivated to have generated weights/ratios based on the performance of the individual models for generating the best composite models based on the combination of models by optimizing the accuracy of the weighted ensemble. 

However, the claimed adjusting and combining can be performed in alternative ways depending upon a wide variety of the model types. Under different interpretations of the claimed adjusting and determining according to the model types, Braun teaches the claim limitation of adjusting, based on the determined performance of each of the plurality of candidate models, a ratio of model types being generated (Braun teaches at Paragraph 0075 that the biomarkers are sorted in descending order of percentage, based only upon the 45 subjects who had measurements for all 16 biomarkers and at Paragraph 0077 that CART was used again to find the combination of MMP-8 MMP-9, calprotectin, IL-1b and ICTP that best discriminates between those with moderate/severe periodontitis and those without moderate/severe periodontitis and at Paragraph 0096 multi-analyte assessments were performed using various combinations of salivary biomarkers and plaque bio-film levels…..when the microbial biofilm was combined with the biomarkers, the predictive values increased markedly.  
Braun teaches at Table 5 using the Cut Pt. to adjust a ratio of positive outcomes (TP) of the ROC curve according to a count of record per period where the sensitivity represents the true positive rate/fraction/ratio. Braun teaches at Paragraph 0074 that the final model with a reduced subset of the biomarkers was then identified using stepwise regression techniques….to identify the best subset of biomarkers based on this resampled data set…..giving 1000 possible combinations of the best set of biomarkers to predict presence or absence of moderate/severe periodontitis); and
determining additional candidate models using a model generator and the dataset, the additional candidate models including respective model types, the determining additional candidate models according to the adjusted ratio of model types being generated (
Braun teaches at Paragraph 0075 that the biomarkers are sorted in descending order of percentage, based only upon the 45 subjects who had measurements for all 16 biomarkers and at Paragraph 0077 that CART was used again to find the combination of MMP-8 MMP-9, calprotectin, IL-1b and ICTP that best discriminates between those with moderate/severe periodontitis and those without moderate/severe periodontitis and at Paragraph 0096 multi-analyte assessments were performed using various combinations of salivary biomarkers and plaque bio-film levels…..when the microbial biofilm was combined with the biomarkers, the predictive values increased markedly).  
Kim teaches at FIGS. 7-10 and Paragraph 0098-0101 that adjusting the weights/factors/ratio of model types being generated for the plurality of candidate models); and
determining additional candidate models using a model generator and the dataset, the additional candidate models including respective model types, the determining additional candidate models according to the adjusted ratio of model types being generated (Kim teaches at FIGS. 7-10 and Paragraph 0098-0101 determining additional candidate composite models using a model generator and the dataset). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models from the different combinations of the models to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated ORs that can be usable given the high level of accuracy demonstrated in the patient cohort and have provided the best composite models based on the combination of models that markedly improve the predictive performance values. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that each respective model type is one of a set of model types.
Sturlaugson teaches at Paragraph 0058-0059 and FIG. 5 a plot of ROC values of a group of candidate models….primary models 66 of the ensemble 64 may be selected from a larger group of models and may be selected to be along the convex hull 84. . Sturlaugson teaches at Paragraph 0023 and 0063-0064 creating and applying weights that emphasize accurate models for a particular outcome. Sturlaugson teaches at Paragraph 0063-0064 primary models 66 that more reliably predict positive outcomes are weighted higher….primary models 66 that unreliably predict a particular outcome are weighted lower. 
Braun teaches at Paragraph 0075 that the biomarkers are sorted in descending order of percentage, based only upon the 45 subjects who had measurements for all 16 biomarkers and at Paragraph 0077 that CART was used again to find the combination of MMP-8 MMP-9, calprotectin, IL-1b and ICTP that best discriminates between those with moderate/severe periodontitis and those without moderate/severe periodontitis and at Paragraph 0096 multi-analyte assessments were performed using various combinations of salivary biomarkers and plaque bio-film levels…..when the microbial biofilm was combined with the biomarkers, the predictive values increased markedly).  
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 14 except additional claim limitation of receiving data characterizing an objective; wherein the adjusting is further based on the received objective.
Sturlaugson and Braun further teach the claim limitation of receiving data characterizing an objective; wherein the adjusting is further based on the received objective (Sturlaugson teaches at Paragraph 0058-0059 and FIG. 5 a plot of ROC values of a group of candidate models….primary models 66 of the ensemble 64 may be selected from a larger group of models and may be selected to be along the convex hull 84. . Sturlaugson teaches at Paragraph 0023 and 0063-0064 creating and applying weights that emphasize accurate models for a particular outcome. Sturlaugson teaches at Paragraph 0063-0064 primary models 66 that more reliably predict positive outcomes are weighted higher….primary models 66 that unreliably predict a particular outcome are weighted lower. 
Braun teaches at Paragraph 0095 that Table 11 demonstrates the median levels as a percentage of the flora of selected red and orange complex organisms for their ability to identify periodontal disease category….When comparing low risk and high risk groups, various models demonstrated significant differences between groups….good sensitivity and specificity for disease category were shown as well as ORs for the various models. 
Braun teaches at Paragraph 0075 that the biomarkers are sorted in descending order of percentage, based only upon the 45 subjects who had measurements for all 16 biomarkers and at Paragraph 0077 that CART was used again to find the combination of MMP-8 MMP-9, calprotectin, IL-1b and ICTP that best discriminates between those with moderate/severe periodontitis and those without moderate/severe periodontitis and at Paragraph 0096 multi-analyte assessments were performed using various combinations of salivary biomarkers and plaque bio-film levels…..when the microbial biofilm was combined with the biomarkers, the predictive values increased markedly).  
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 14 except additional claim limitation of identifying, based on the determined performance, one or more 
Sturlaugson and Braun further teach the claim limitation of identifying, based on the determined performance, one or more models from the plurality of candidate models; and displaying, in a graphical user interface, data characterizing the determined performance of the identified one or more models (Sturlaugson teaches at Paragraph 0058-0059 and FIG. 5 a plot of ROC values of a group of candidate models….primary models 66 of the ensemble 64 may be selected from a larger group of models and may be selected to be along the convex hull 84. . Sturlaugson teaches at Paragraph 0023 and 0063-0064 creating and applying weights that emphasize accurate models for a particular outcome. Sturlaugson teaches at Paragraph 0063-0064 primary models 66 that more reliably predict positive outcomes are weighted higher….primary models 66 that unreliably predict a particular outcome are weighted lower. 
Braun teaches at Paragraph 0095 that Table 11 demonstrates the median levels as a percentage of the flora of selected red and orange complex organisms for their ability to identify periodontal disease category….When comparing low risk and high risk groups, various models demonstrated significant differences between groups….good sensitivity and specificity for disease category were shown as well as ORs for the various models. 
Braun teaches at Paragraph 0075 that the biomarkers are sorted in descending order of percentage, based only upon the 45 subjects who had measurements for all 16 biomarkers and at Paragraph 0077 that CART was used again to find the combination of MMP-8 MMP-9, calprotectin, IL-1b and ICTP that best discriminates between those with moderate/severe periodontitis and those without moderate/severe periodontitis and at Paragraph 0096 multi-analyte assessments were performed using various combinations of salivary biomarkers and plaque bio-film levels…..when the microbial biofilm was combined with the biomarkers, the predictive values increased markedly).  
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that the determining the plurality of candidate models is according to an initial ratio determined from historic performance of similar data sets.
Sturlaugson and Braun further teach the claim limitation that the determining the plurality of candidate models is according to an initial ratio determined from historic performance of similar data sets (Sturlaugson teaches at Paragraph 0058-0059 and FIG. 5 a plot of ROC values of a group of candidate models….primary models 66 of the ensemble 64 may be selected from a larger group of models and may be selected to be along the convex hull 84. . Sturlaugson teaches at Paragraph 0023 and 0063-0064 creating and applying weights that emphasize accurate models for a particular outcome. Sturlaugson teaches at Paragraph 0063-0064 primary models 66 that more reliably predict positive outcomes are weighted higher….primary models 66 that unreliably predict a particular outcome are weighted lower. 
Braun teaches at Paragraph 0095 that Table 11 demonstrates the median levels as a percentage of the flora of selected red and orange complex organisms for their ability to identify periodontal disease category….When comparing low risk and high risk groups, various models demonstrated significant differences between groups….good sensitivity and specificity for disease category were shown as well as ORs for the various models. 
Braun teaches at Paragraph 0075 that the biomarkers are sorted in descending order of percentage, based only upon the 45 subjects who had measurements for all 16 biomarkers and at Paragraph 0077 that CART was used again to find the combination of MMP-8 MMP-9, calprotectin, IL-1b and ICTP that best discriminates between those with moderate/severe periodontitis and those without moderate/severe periodontitis and at Paragraph 0096 multi-analyte assessments were performed using various combinations of salivary biomarkers and plaque bio-film levels…..when the microbial biofilm was combined with the biomarkers, the predictive values increased markedly).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JIN CHENG WANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        17